COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00072-CV


BOBBY SAVANNAH                                                      APPELLANT

                                       V.

JEFFREY SAVANNAH                                                      APPELLEE


                                    ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      On December 20, 2011, the trial court signed a take-nothing judgment

against pro se appellant Bobby Savannah.         Appellant’s notice of appeal was

therefore due on January 19, 2012.      See Tex. R. App. P. 26.1.      Appellant,

however, filed his notice of appeal with the county clerk on February 16, 2012.

We sent a letter to appellant to express our concern that we do not have

jurisdiction over the appeal because the notice of appeal is untimely. Appellant

      1
      See Tex. R. App. P. 47.4.
responded to our letter with a letter of his own, but appellant’s letter does not

show adequate grounds for continuing his appeal.           Because our jurisdiction

depends on a timely notice of appeal and because appellant’s notice of appeal is

untimely, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

26.1, 42.3(a), 43.2(f); Howlett v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex.

App.—Fort Worth 2009, pet. denied) (op. on reh’g) (explaining that a timely filed

notice of appeal confers jurisdiction on this court, and “absent a timely filed notice

of appeal, we must dismiss the appeal”) (citing Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997)).


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 3, 2012




                                          2